Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 35-54 are pending.  Claims 35-42 are the subject of this NON-FINAL Office Action.  Claims 43-54 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 35-42) and species of primers of SEQ ID NOS: 3-4 without traverse in the Reply filed 02/23/2022 is acknowledged.  
Thus, claims 43-54 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Election/Restrictions
	Claims 40 and 41 receive a priority date of 02/20/2019 because the PCT document filed that date (PCT/IL2019/050201) is the first priority document with written description support for SEQ ID NOS: 7-10.

Note on Claims
	The claims are too broad.  The claims are directed to using any amplification product of 70-150 bps and any amplification product of at least 350 bps to detect circulating DNA purification/extraction efficiency.  This encompasses innumerable possible targets.  Yet, the specification discloses one target for each amplicon: “The short amplicon corresponds to position 155565467 - 155565601 on chromosome 1 (according to hg18)”; and “The long amplicon cmresponds to position 121380810 - 121381259 on chromosome 7 (according to hg18)” (pgs. 23-24).  Furthermore, the prior art is extensive as to amplification product of 70-150 bps and amplification product of at least 350 bps to detect circulating DNA purification/extraction efficiency (e.g. DNA integrity to measure extraction/purification).  Thus, the current claims are not allowable.

Claim Interpretations
	“(d) determining that the plasma sample is separated when the difference between the signal intensities is above a predefined threshold” encompasses performing cfDNA/ctDNA (or any other circulating DNA) integrity analysis.  Such integrity analyses measure short circulating DNA versus long non-circulating DNA to determining circulating DNA extraction efficiency/amounts (see Fleischhacker et al, Circulating nucleic acids (CNAs) and cancer--a survey, Biochim Biophys Acta
. 2007 Jan;1775(1):181-232. doi: 10.1016/j.bbcan.2006.10.001. Epub 2006 Oct 7; Devonshire et al, Towards standardisation of cell-free DNA measurement in plasma: controls for extraction efficiency, fragment size bias and quantification, Anal Bioanal Chem. 2014 Oct;406(26):6499-512. doi: 10.1007/s00216-014-7835-3. Epub 2014 May 24).

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 37 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because Applicants fail to provide a measure of “efficiency.”  Claim 37 merely states “wherein said first and second primer pairs are of equal efficiency.”  It is not clear in what way they are equally efficient.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-39 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SINHA (US 2016/186239).
As to claims 35, 38 and 39, SINHA teaches (a) obtaining DNA from a plasma sample; (b) generating by PCR co-amplification: (i) a first amplification product of 70-150 bps from a first genomic locus using a first primer pair, and (ii) a second amplification product of at least 350 bps from a second genomic locus using a second primer pair (multiplex amplification of short nucleic acid fragment including less than 180 bp and a long nucleic acid fragment including 180-411bp; claims 1, 18, 23, 24, for example); (c) calculating a signal intensity for each of said first and second amplification products (qPCR; id.); and (d) determining that the plasma sample is separated when the difference between the signal intensities is above a predefined threshold; wherein said first and second amplification products produce distinct signal intensity differences for plasma DNA and whole blood DNA (comparing short amplicon to long amplicon qPCR values to obtain integrity value, thus determining whether circulating DNA from serum, plasma, urine, or other biological fluid is purified therefrom; id.).
As to claim 36, SINHA teaches delta delta Ct/relative qunatification using fluorescent probes (qPCR; id.).
As to claim 37, SINHA teaches equal amplification efficiencies (paras. 0114, 0127, 0137-39 Tables 5-6).

Prior Art
	The prior art is extensive as to PCR-based circulating DNA integrity analysis using short and long DNA, and the following is just a sampling: US 20180105864; US 20090280479; US 20130224740; WO 2012/028746; US 20100041048; US 20190225958; Wang et al, Increased plasma DNA integrity in cancer patients, Cancer Res. 2003 Jul 15;63(14):3966-8; Boynton et al, DNA integrity as a potential marker for stool-based detection of colorectal cancer, Clin Chem. 2003 Jul;49(7):1058-65. doi: 10.1373/49.7.1058; Fleischhacker et al, Circulating nucleic acids (CNAs) and cancer--a survey, Biochim Biophys Acta. 2007 Jan;1775(1):181-232. doi: 10.1016/j.bbcan.2006.10.001. Epub 2006 Oct 7; Devonshire et al, Towards standardisation of cell-free DNA measurement in plasma: controls for extraction efficiency, fragment size bias and quantification, Anal Bioanal Chem. 2014 Oct;406(26):6499-512. doi: 10.1007/s00216-014-7835-3. Epub 2014 May 24).

Allowable Subject Matter
	Claims 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or suggest to apply circulating DNA integrity analysis to SEQ ID NOS: 1-10 directed to “The short amplicon corresponds to position 155565467 - 155565601 on chromosome 1 (according to hg18)” (SEQ ID NOS: 1, 3-4, 10); and “The long amplicon corresponds to position 121380810 - 121381259 on chromosome 7 (according to hg18)” (SEQ ID NOS: 2, 5-9) (Spec, pgs. 23-24).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637